 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                   No. 2:18-CV-0740-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    D. JUST, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion (Doc. 19) for referral for this

19   matter for a court-ordered settlement conference and stay of proceedings. Defendants have

20   responded, indicating they do not feel settlement negotiations would be fruitful at this stage of the

21   proceedings. See Doc. 25. Accordingly, plaintiff’s motion is denied.

22                  IT IS SO ORDERED.

23

24   Dated: March 26, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
